NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 19-3966
                                    _____________

   NEWSPAPER, NEWSPRINT, MAGAZINE AND FILM DELIVERY DRIVERS,
     HELPERS AND HANDLERS, INTERNATIONAL BROTHERHOOD OF
                TEAMSTERS, LOCAL UNION NO. 211

                                          v.

   PG PUBLISHING CO, INC., doing business as PITTSBURGH POST-GAZETTE,
                                                 Appellant
                             ______________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civil No. 2-19-cv-01472)
                     District Judge: Honorable J. Nicholas Ranjan
                                   ______________

                                 Argued March 3, 2020
                                   ______________

      Before: GREENAWAY, JR., SHWARTZ, and MATEY Circuit Judges.

                            (Opinion Filed: March 25, 2020)
Terrence H. Murphy [ARGUED]
Brian M. Hentosz
Littler Mendelson
625 Liberty Avenue
EQT Plaza, 26th Floor
Pittsburgh, PA 15222
              Attorneys for Appellant

Patrick K. Lemon [ARGUED]
Joseph J. Pass
Jubelirer Pass & Intrieri
219 Fort Pitt Boulevard
1st Floor
Pittsburgh, PA 15222
              Attorneys for Appellee

                                      ______________

                                         OPINION ∗
                                      ______________

GREENAWAY, JR., Circuit Judge.

       The labor/management divide has a long history in the annals of American

business. As a result, there is a very particular process necessary for either fixture in the

divide to extricate itself from the other. Specificity with regard to that extrication,

though, is not just advisable it is mandatory. This case arises from the District Court’s

grant of a preliminary injunction enjoining and restraining the employer-party—

Appellant-Defendant PG Publishing Co., Inc., d/b/a Pittsburgh Post-Gazette (the “Post-

Gazette”)—to a collective bargaining agreement (“CBA”) with the union-party—

Appellee-Plaintiff Newspaper, Newsprint, Magazine and Film Delivery Drivers, Helpers,

and Handlers, International Brotherhood of Teamsters, Local Union No. 211 (the

“Union”)—from refusing to maintain the status quo under an expired and disavowed

CBA while a grievance procedure occurred. Of primary importance, over two months

before the CBA was set to expire, the Post-Gazette, a newspaper company, notified the

Union, via letter, of its intent to disavow the CBA after expiration. Because this letter

achieved the requisite specificity necessary for extrication, and indeed manifested a clear,



       ∗
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.

                                              2
particularized disavowal of the CBA, there was no implied-in-fact contract between the

parties after the CBA expired. See Luden’s Inc. v. Local Union No. 6 of the Bakery,

Confectionary and Tobacco Workers’ Int’l Union of Am., 28 F.3d 347, 360–61 (3d Cir.

1994) (holding that an implied-in-fact CBA will not continue to exist after the CBA

terminates if there was a “clear, particularized intent to disavow [the CBA’s] terms.”).

As such, it was error for the District Court to find an implied-in-fact contract existed and

to issue a preliminary injunction maintaining the status quo regarding the CBA. For the

reasons discussed below, we will reverse the District Court’s Order granting the

preliminary injunction and remand this case with instructions to vacate the preliminary

injunction.

                  I.   FACTUAL AND PROCEDURAL BACKGROUND

         A.     Factual Background

         The Post-Gazette and the Union entered into a CBA that commenced on

November 7, 2014 and was set to expire on March 31, 2017. As explained by the District

Court:

         The CBA . . . establishes an extensive dispute resolution procedure that
         governs any “dispute over an alleged violation of this agreement.” This
         procedure includes the option for either side to initiate arbitration to finally
         resolve the dispute.

         Significantly, the dispute resolution provision also states that, with limited
         exceptions not relevant to this case, the parties must maintain the status quo
         while the parties attempt to resolve a grievance.




                                                3
Newspaper, Newsprint, Magazine & Film Delivery Drivers, Helpers, & Handlers v. PG

Publ’g Co., No. 2:19-CV-1472-NR, 2019 WL 6338466, at *1 (W.D. Pa. Nov. 27, 2019)

(internal citations omitted).

        On January 9, 2017, more than two months before the CBA was set to expire, the

Post-Gazette sent the Union a letter (the “Letter”) stating in part:

        This letter is to notify [the Union] of the desire of [the Post-Gazette] to
        negotiate a new contract and that the [Post-Gazette] intends to terminate its
        [CBA] with [the Union] effective March 31, 2017. The current agreement
        expires on March 31, 2017. At that time, all contractual obligations of the
        current [CBA] shall expire.

        The [Post-Gazette] will continue to observe all established wages, hours and
        terms and conditions of employment as required by law, except those
        recognized by law as strictly contractual, after the [CBA] expires. With
        respect to arbitration, the [Post-Gazette] will decide its obligation to arbitrate
        grievances on a case-by-case basis.

A143.

        After the CBA expired, the parties began bargaining for a new agreement. A new

agreement was not reached, and by October 9, 2019, the Post-Gazette sent the Union an

“Effects Bargaining Summary” by email. 1 By mid-October 2019, the Post-Gazette stated

its intention to implement the changes it had proposed. Certain changes to work

schedules, health benefits, and wages, then began to take place. According to an affidavit



        1
         In short, this was a summary of the issues that the parties discussed at a prior
effects bargaining meeting. For example, the Union proposed “1 weeks’ pay for each
completed year of service with a maximum of 20 weeks’ severance pay” and the Post-
Gazette responded by rejecting “the Union’s proposal as an economic concession it was
not willing to make. The [Post-Gazette] believes six (6) weeks’ severance pay for a
layoff by seniority is fair.” A119.

                                                4
submitted by the Union, after the expiration of the CBA, the Post-Gazette continued to

comply with the dues check-off and union security provisions of the CBA.

       B.     Procedural Background

       On November 4, 2019, the Union filed a grievance asserting violations of the CBA

and requesting that until the grievance was resolved the status quo be maintained per

Section I(10) of the CBA.

       On November 12, 2019, the Union filed a suit in federal court alleging a violation

of Section 301(a) of the Labor Management Relations Act (“LMRA”), seeking to enjoin

the Post-Gazette from any interruption of the status quo until the November 4th grievance

was resolved and to enforce the CBA’s grievance procedure. The Union then moved for

a preliminary injunction on November 13, 2019, to “maintain the status quo regarding

health care coverage, manpower, shift scheduling, wages and layoffs as required

contractually by the CBA pending the outcome of the contractual grievance process,” and

the Post-Gazette countered with a motion to dismiss on November 22, 2019. A130–131.

       On November 27, 2019, the District Court granted the preliminary injunction—

“enjoin[ing] and restrain[ing] [the Post-Gazette] from refusing to maintain the status quo

under the CBA regarding healthcare coverage, manpower, shift scheduling, wages and

layoffs pending the outcome of the contractual grievance process”—and denied the

motion to dismiss. A4–5. The District Court found that while the CBA had expired, the

parties were operating under an implied-in-fact contract under Luden’s because there was

no clear, particularized disavowal of the CBA. The District Court also found an implied-

in-fact contract existed because “the Post-Gazette . . . continued to comply with two other

                                            5
purely contractual obligations: the dues check-off and union security provisions.”

Newspaper, Newsprint, Magazine, 2019 WL 6338466, at *6.

       On December 2, 2019, the Post-Gazette moved to stay the District Court’s

decision pending an appeal to this Court. On December 27, 2019, the District Court

denied the motion and ordered the Post-Gazette to comply with the injunction order

“[a]bsent a stay by the Third Circuit.” A194. On December 20, 2019, the Post-Gazette

filed a timely notice of appeal in this Court regarding the District Court’s denial of its

motion to stay the injunction pending appeal. On January 9, 2020, the Post-Gazette filed

a motion to expedite, which was granted in part. 2

       On January 13, 2020, the Post-Gazette filed a supplemental notice in support of its

motion to stay pending appeal: “to inform the Court that the United States District Court

for the Western District of Pennsylvania – Judge J. Nicholas Ranjan will hold a show

cause hearing on March 6, 2020 at 10:30 a.m. concerning whether the Post-Gazette

violated the district court’s labor injunction order and whether civil contempt penalties

shall be issued.” 3 Appellate Dkt. 18. On January 15, 2020, the Post-Gazette filed a

second supplemental notice in support of its motion to stay pending appeal: “to inform

the Court that the United States District Court for the Western District of Pennsylvania –

Judge J. Nicholas Ranjan has ordered the Post-Gazette to immediately comply with the



       2
        The only relief not granted in the motion to expedite was the Post-Gazette’s
proposed briefing schedule. The motions panel imposed its own briefing schedule.
Appellate Dkt. 17.
       3
           That hearing was later rescheduled for May 18, 2020. Appellate Dkt. 46.
                                              6
district court’s injunction order.” Appellate Dkt. 19 (emphasis omitted). On March 3,

2020, we heard oral argument in this case.

                II.   JURISDICTION AND STANDARD OF REVIEW

       The District Court had subject matter jurisdiction pursuant to 28 U.S.C. § 1331,

and we have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1) because the appeal stems

from a preliminary injunction. “We review an order granting a preliminary injunction for

abuse of discretion, but we review the district court’s underlying factual determinations

under a clearly erroneous standard and consider the [district] court’s determinations on

questions of law de novo.” Acierno v. New Castle County., 40 F.3d 645, 652 (3d Cir.

1994) (citation omitted); see also Greater Phila. Chamber of Commerce v. City of

Philadelphia, 949 F.3d 116, 133–34 (3d Cir. 2020).

                                     III.   ANALYSIS

       The District Court’s grant of a preliminary injunction was improper. First, the

District Court erred as a matter of law by finding that an implied-in-fact contract existed

under Luden’s, 28 F.3d 347. The Post-Gazette’s Letter was a clear, particularized

disavowal of the CBA. 4 Luden’s, 28 F.3d at 360–61, 364. Therefore, the issuance of an


       4
         Judge Shwartz would conclude that the language in the January 2017 letter is
ambiguous and thus not a clear disavowal of the CBA. She reads the language, “With
respect to arbitration, the Company will decide its obligation to arbitrate grievances on a
case-by-case basis,” App. 143, as susceptible of two reasonable interpretations. On the
one hand, the sentence could be read as a carveout or an exception to the sentence that
precedes it, i.e., that the Company will “observe all . . . conditions of employment as
required by law, except those recognized by law as strictly contractual.” App.
143. Arbitration is a matter that is strictly contractual, Litton Fin. Printing Div. v. NLRB,
501 U.S. 190, 201 (1991), so the next sentence beginning, “With respect to arbitration,”
                                              7
injunction to maintain the status quo provision from a contract that was no longer in

existence was improper. Second, the District Court erred as matter of law by finding that

an implied-in-fact contract existed due to the Post-Gazette’s adherence to statutory

obligations under the National Labor Relations Act (“NLRA”). See, e.g., Lincoln

Lutheran of Racine, 362 N.L.R.B. 1655, 1655 (2015) (“[A]n employer’s obligation to

check off union dues continues after expiration of a collective-bargaining agreement that

establishes such an arrangement”). But see Valley Hosp. Med. Ctr., Inc., 368 N.L.R.B.


signals that different rules will apply to arbitration. Specifically, while the Company is
obliged by law to arbitrate disputes based upon events that predate the expiration of the
CBA, Litton, 501 U.S. at 205; Ind. & Mich. Elec. Co., 284 N.L.R.B. 53, 59-60 (1987), the
sentence uses forward-looking language (“will decide its obligation to arbitrate”) and
thereby captures a willingness to arbitrate disputes that may arise after contract
expiration, thus beyond what the law requires. This language therefore could reasonably
convey that: (a) the Company may arbitrate matters that arise in the future; (b) including
those disputes based upon events that occurred after the CBA expired; and (c) including
matters that it is not required by law to arbitrate. This view was confirmed at oral
argument. There, the Company conceded that the sentence contemplates arbitrating
grievances that arise post-expiration, Oral Arg. Tr. 3:35-4:12, which the law does not
require the Company to arbitrate.
         On the other hand, the language could be read as a disavowal of the mutually-
agreed-upon grievance and arbitration process set forth in § 10 of the CBA. That is, one
could read the language that the Company, and only the Company, will decide its
obligation to arbitrate a grievance as inconsistent with the mutual agreement to arbitrate
set forth in the CBA. Moreover, the entire letter could reasonably convey that: (a) the
contractual obligations will expire on March 31, 2017; (b) the Company will comply only
with obligations imposed by law, and not those imposed solely by the CBA; and (c) as
arbitration is a matter of contract, and the Company’s language announces that it will
unilaterally decide its obligation to arbitrate on a case-by-case basis, the Company is no
longer proceeding to arbitration as a result of a mutual contract.
         Because the language is susceptible two interpretations, Judge Shwartz concludes
that it is ambiguous and thus could not constitute an “express or clearly implicit
disavowal,” Luden’s Inc. v. Local Union No. 6, 28 F.3d 347, 356 (3d Cir. 1994) (footnote
omitted), and repudiation of the grievance and arbitration provision of the CBA.
                                             8
139 (Dec. 16, 2019) (overruling, after the District Court issued the injunction in this case,

Lincoln Lutheran’s finding that an employer must honor dues check-off after a CBA

expires because “[i]n sum, we find that a dues-checkoff provision properly belongs to the

limited category of mandatory bargaining subjects that are exclusively created by the

contract and are enforceable through Section 8(a)(5) of the Act only for the duration of

the contractual obligation created by the parties”). 5




       5
         Though the absence of an implied-in-fact contract is a dispositive issue in this
case, we note a few other issues here. First, we note that the District Court’s injunction
was impermissible because it was overbroad in preventing the Post-Gazette from making
changes related to employment and wages. The only possible irreparable harm arising
from the Post-Gazette’s actions related to healthcare benefits. See, e.g., United
Steelworkers of Am. v. Fort Pitt Steel Casting, 598 F.2d 1273, 1280 (3d Cir. 1979)
(observing that a worker’s denial of adequate medical care due to a lack of health
insurance would constitute “substantial and irreparable injury.”) (citation omitted).
Second, there is no question that a district court has jurisdiction to hear a contract dispute
between a union and an employer per Section 301 of the Labor Management Relations
Act. 29 U.S.C. § 185. That said, generally, federal courts do not have jurisdiction to
issue a restraining order or a temporary permanent injunction in a case involving or
growing out of a labor dispute. See 29 U.S.C. § 101. An exception to this general
prohibition on federal courts’ jurisdiction over labor disputes is found in Boys Markets,
Inc. v. Retail Clerks Union, 398 U.S. 235 (1970). See, e.g., Nursing Home & Hosp.
Union v. Sky Vue Terrace, Inc., 759 F.2d 1094, 1098 (3d Cir. 1985) (explaining that
courts may issue injunctions in labor disputes under Boys Markets in narrow
circumstances where “the involvement of the federal courts is necessary to further
another fundamental federal labor policy—that of encouraging and promoting the
voluntary resolution of labor disputes through arbitration”). Further, Boys Markets has
been extended to cases in which a union seeks to enjoin employer conduct. See, e.g., id.
(“To establish that an order enjoining employer conduct is necessary to ensure that the
arbitral process will not be frustrated, the party seeking the injunction must prove not
only that the underlying disputes are arbitrable, but that the traditional requirements of
injunctive relief . . . support the award.”).

                                              9
       A.    The CBA Expired, and Due to the Post-Gazette’s Proper Disavowal of
       the CBA Prior to Its Expiration, No Implied-In-Fact Contract Existed

       The District Court was incorrect in finding an implied-in-fact contract. The Post-

Gazette’s Letter to the Union manifested a clear, particularized disavowal and repudiation

of the parties’ CBA under Luden’s, such that maintaining a status quo provision from the

disavowed CBA was impermissible. 28 F.3d at 360–61, 364. Luden’s stands for the

proposition that CBAs can be disavowed such that implied-in-fact contracts cannot be

found to exist after expiration based on a party’s actions. Id. Such a disavowal is

dependent on whether a party manifests a clear, particularized intent to disavow or

repudiate the CBA. 6 Id.; see also Durham Life Ins. Co. v. Evans, 166 F.3d 139, 159–60

& n.15 (3d Cir. 1999) (concluding that an employer’s oral statement that the CBA “was

not in effect” sufficiently disavowed the existence of an implied-in-fact CBA under

Luden’s). Here, the District Court found the Post-Gazette did not manifest a

particularized disavowal of the CBA, we disagree.

       “A contract provision is ambiguous if it is susceptible to two reasonable

interpretations. Ambiguity arises when language is obscure in meaning through

indefiniteness of expression or has a double meaning.” Sköld v. Galderma Labs., L.P.,

917 F.3d 186, 192 (3d Cir. 2019) (quotation marks and internal citation omitted). But



       6
           See also Luden’s, 28 F.3d at 355–56 (explaining implied-in-fact contracts and
noting “general principles of contract law teach us that when a contract lapses but the
parties . . . continue to act as if they are performing under a contract, the material terms of
the prior contract will survive intact unless either one of the parties clearly and manifestly
indicates, through words or through conduct, that it no longer wishes to continue to be
bound thereby[.]”).
                                              10
there is no ambiguity “if the court can determine its meaning without any guide other

than a knowledge of the simple facts on which, from the nature of the language in

general, its meaning depends[.]” Id. (citation omitted).

       The language of the Letter is clear, particularized, and unambiguous. The first

part of the Letter is clear: “The current [CBA] expires on March 31, 2017. At that time,

all contractual obligations of the current [CBA] shall expire.” A143. There is only one

way to read that statement: after the expiration date, the CBA would cease to exist, as

would all contractual obligations.

       The next part of the Letter is likewise unambiguous: “[The Post-Gazette] will

continue to observe all established wages, hours and terms and conditions of employment

as required by law, except those recognized by law as strictly contractual, after the

[CBA] expires.” A143 (emphasis added). This too is clear: after the CBA expired, the

Post-Gazette would adhere to any conditions that are required by law and would not

observe contractual obligations. This is also consistent with the prior statement, which

expressed that no contractual obligations would survive the expiration of the CBA. The

letter continues, in part: “With respect to arbitration, the [Post-Gazette] will decide its

obligation to arbitrate grievances on a case-by-case basis.” A143. That sentence is also

clear: The Post-Gazette stated that post-expiration of the CBA, whether something shall

be arbitrated will be at the Post-Gazette’s discretion. 7


       7
       Indeed, as expressed at oral argument, the “discretion” that the Post-Gazette
would employ, would be to arbitrate cases it would be legally obligated to arbitrate. Oral
Argument at 55:52–57:56, https://www2.ca3.uscourts.gov/oralargument/audio/19-
3966NewspaperNewsprintMagazinevPGPublishingCo.mp3.
                                              11
       Read as a whole, the Letter thus delineates a logical change of conditions: the

CBA would expire, after expiration no contractual obligations would survive, that which

was required by law would be adhered to, and whether the Post-Gazette would arbitrate a

grievance would be determined by the Post-Gazette based on its understanding of what it

is obligated to arbitrate. On its face, the Letter was thus a clear, particularized disavowal

of the CBA. Importantly, at oral argument, the Union conceded the Letter was not

confusing, and was unable to articulate how the Letter was ambiguous, proffering instead

that it could have been more well written or that it created a carveout. Oral Argument at

37:54–40:21, 41:00–45:26, 49:25–49:52, https://www2.ca3.uscourts.gov/oralargument/

audio/19-3966NewspaperNewsprintMagazinevPGPublishingCo.mp3. But, as explained,

it was well crafted, made no carveout, and was a clear, particularized disavowal.

       However, the District Court found the Letter was “far from a ‘clear and

particularized’ disavowal,” focusing its attention on the sentence regarding arbitration:

       the Post-Gazette incongruously states that “the Company will decide its
       obligation to arbitrate grievances”—a contractual requirement under the
       CBA—“on a case-by-case basis.” If the Post-Gazette were truly disavowing
       all contractual obligations under the CBA, it would have simply said it would
       not be bound by the arbitration provision in the CBA under any
       circumstances.

Newspaper, Newsprint, Magazine, 2019 WL 6338466, at *6 (emphasis added).

       The District Court’s reasoning is flawed. Indeed, though the District Court

suggested the Post-Gazette could have written that phrase differently, or even,

purportedly, better, as shown above, that is not the correct question. The question is

whether the Letter as a whole was unambiguous, and whether it was a clear,


                                             12
particularized disavowal of the CBA. Yet, the District Court engaged in no discussion of

ambiguity, focusing instead on what it perceived to be better language, and, as will be

discussed below, actions that were statutorily required.

       First, the letter is clear and the sentences preceding the case-by-case arbitration

phrase explicitly make it clear that all contractual obligations would cease to exist after

the CBA expired. Thus, the Letter, read as a whole, unambiguously states that what was

contractually required while the CBA existed would no longer be required after the CBA

expired. Making the obligation to arbitrate grievances on case-by-case basis

discretionary post-expiration is not incongruous with the earlier and clear statement that

contractual obligations ended after March 31, 2017. If anything, it reiterated the Post-

Gazette’s disavowal of its post-expiration contractual obligations by making something

that was mandatory under the CBA discretionary post-CBA. But more importantly, the

District Court’s conclusion that the Post-Gazette should have in toto stated “it would not

be bound by the arbitration provision in the CBA under any circumstances,” is legally

erroneous. Newspaper, Newsprint, Magazine, 2019 WL 6338466, at *6.

       The NLRB has explained that a wholesale repudiation of an arbitration provision

in a CBA prior to expiration is not permissible. See Ind. & Mich. Elec. Co., 284
N.L.R.B. 53, 58–60 (1987) (finding that a company’s announcement to the union, upon

expiration of the contracts, that it would not arbitrate any grievances was a violation of

Section 8(a)(5) of the NLRA—“The Respondent did not limit its refusal to arbitrate to a

particular grievance or class of grievances. Accordingly, we find that the Respondent’s

entire course of conduct amounted to a wholesale repudiation of its contractual obligation

                                             13
to arbitrate.”); see also Hilton-Davis Chem. Co, 185 N.L.R.B. 241, 242–43 (1970)

(observing that unilateral attempts to change grievance procedures are unacceptable, and

questioning whether the arbitration agreement survived the expiration of the CBA).

       Thus, in the Letter, the Post-Gazette could not have used the language the District

Court suggested, and it was incorrect for the District Court to conclude that the failure to

include a wholesale repudiation evidenced that a disavowal had not occurred. Further,

whether the Post-Gazette could have chosen better words—as the Union suggests 8—is

not the standard here. We are only tasked with asking if the Letter was ambiguous, and

as explained, we find that it was not. 9 And so, the Letter as a whole was an appropriate

disavowal and repudiation of the CBA.


       8
         The Union argues that the Post-Gazette could have adhered to Indiana &
Michigan Electric by stating it would “arbitrate only cases that the law requires” as
opposed to saying it would “decide its obligation to arbitrate grievances on a case-by-
case basis,” but we see no material difference in the language. Appellee Br. 13. Taking
something that was mandatory under the CBA and making it discretionary post-CBA is
already a change showing the CBA no longer would apply, and choosing to arbitrate
cases on a case-by-case basis implies that cases that are required to be arbitrated will be
arbitrated. Further, the Union provided no case law to support its proffered words rather
than those of the Post-Gazette.
       9
         We note here, too, the general proposition that a duty to arbitrate does not
wholesale continue to exist after the expiration of a CBA. Litton Fin. Printing Div. v.
N.L.R.B., 501 U.S. 190, 208–09 (1991); see also Luden’s, 28 F.3d at 361 n.24 (noting that
“[i]n Litton the Supreme Court enumerated three types of disputes which, albeit flaring
up post-expiration, could arise under the [lapsed] contract” and listing those three types
of disputes) (internal citation and quotation marks omitted); Ind. & Mich. Elec., 284
N.L.R.B. at 60 (noting that after a CBA expires “parties are bound to arbitrate . . .
disputes if they are over rights ‘arising under’ the expired contract, and the contract does
not negate expressly or by clear implication the presumption favoring post-expiration
arbitration of such disputes.”). It is clear from the facts of this case that the grievance
procedure brought by the Union does not “arise under” the expired CBA because: the
grievance does not involve an occurrence arising before expiration but rather events after
                                             14
       B.    The Post-Gazette’s Adherence to Statutory Requirements Did Not
       Negate Its Disavowal of the CBA 10

       The District Court also found that an implied-in-fact contract continued to exist

post expiration because the Post-Gazette continued to honor dues check-off and union

security provisions. See Newspaper, Newsprint, Magazine, 2019 WL 6338466, at *6

(“What’s more, after it sent the letter, the Post-Gazette does not dispute that it continued

to comply with two other purely contractual obligations: the dues check-off and union

security provisions.”). The District Court found that the Post-Gazette’s compliance with

those provisions suggested that the Post-Gazette was acting in accordance with the CBA

such that there was no disavowal. Again, the District Court was incorrect.

       First, when the Letter was sent, dues check-off was required to occur even after a

CBA expired. See Lincoln Lutheran of Racine, 362 N.L.R.B. at 1655 (“[A]n employer’s

obligation to check off union dues continues after expiration of a collective-bargaining

agreement that establishes such an arrangement”). 11 The District Court thus erred in

faulting the Post-Gazette for adhering to something the NLRB required it to observe.



the expiration, there was a disavowal, and the CBA did not survive the disavowal. See
Luden’s, 28 F.3d at 361 n.24.
       10
          Judge Shwartz joins this portion of the opinion and views the errors noted herein
as sufficient to vacate the preliminary injunction since it was based on a misapprehension
of the law at the time the injunction was issued.
       11
          Though the Union notes that NLRB law has since changed, the change occurred
after the District Court issued the preliminary injunction. See Valley Hosp. Med. Ctr.,
Inc., 368 N.L.R.B. 139 (Dec. 16, 2019) (overruling, after the District Court issued the
injunction in this case, Lincoln Lutheran’s finding that an employer must honor dues
check-off after a CBA expires). As such, the change in the law is not relevant to the
present case’s analysis.
                                             15
       Second, accepting the Post-Gazette also continued to observe the union security

provision of the CBA, a contractual provision, such adherence is not sufficient to find, by

itself, that the Post-Gazette continued to perform under the disavowed CBA. See

Newspaper, Newsprint, Magazine, 2019 WL 6338466, at *6 (underscoring the District

Court’s reliance on the adherence to contract interpretation found in Luden’s, and finding,

in part, that the Post-Gazette’s adherence to the union security provision permitted the

terms of the agreement to survive). As such, the Post-Gazette’s actions post-expiration

do not evidence the continuation of the CBA. 12

                                 IV.    CONCLUSION

       For the reasons set forth above, we will reverse the District Court’s November 27,

2019 Order and remand this case with instructions to vacate the injunction.




       12
          We need not address the Post-Gazette’s arguments regarding the continued
viability of Luden’s.
                                            16